                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5        SHELLY ROBINSON,                                  Case No. 18-cv-04654-HSG
                                   6                     Plaintiff,                           ORDER DENYING STIPULATION
                                                                                              FOR CONTINUANCE OF HEARING
                                   7              v.
                                                                                              Re: Dkt. Nos. 38, 39
                                   8        J.M. SMUCKER COMPANY,
                                   9                     Defendant.

                                  10           On February 13, 2019, the parties filed a stipulation to continue the February 21 hearing on

                                  11   Defendant’s motion to dismiss the first amended complaint. See Dkt. Nos. 38 (original

                                  12   stipulation), 39 (corrected stipulation), 26 (motion to dismiss). That hearing date has been set
Northern District of California
 United States District Court




                                  13   since November 7, 2018. Dkt. No. 26. Defendant represented that its lead counsel “has an

                                  14   unexpected conflict” with the hearing. See Dkt. No. 39 at 2.

                                  15           Under Civil Local Rule 6-1(b), a “stipulated request . . . which affects a hearing or

                                  16   proceeding on the Court’s calendar must be filed no later than 14 days before the scheduled

                                  17   event.” And under Local Rule 6-2(a)(1), the stipulation must be accompanied by a declaration

                                  18   that “[s]ets forth with particularity the reasons for the request[].”

                                  19           The parties have not complied with the 14-day rule and have not attached a declaration

                                  20   setting forth the reasons for the request. Accordingly, the stipulation to continue the hearing is

                                  21   DENIED.

                                  22   //
                                  23   //
                                  24
                                       //
                                  25
                                       //
                                  26
                                       //
                                  27

                                  28   //
                                   1          Should the parties file an amended stipulation to continue the hearing, they must make a

                                   2   specific and detailed showing regarding the “unexpected conflict” and explain why it warrants the

                                   3   Court moving a hearing that has been scheduled since November. The parties should indicate

                                   4   whether they are available on February 28, 2019, if the Court finds good cause to continue the

                                   5   hearing.

                                   6          IT IS SO ORDERED.

                                   7   Dated: 2/15/2019

                                   8                                                  ______________________________________
                                                                                      HAYWOOD S. GILLIAM, JR.
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
